                      IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE NORTHERN DISTRICT OF ALABAMA
                                 NORTHERN DIVISION

 IN RE:                                          )
                                                 )
 Markel Behel,,                                  )    CASE NO. 18-81697-CRJ12
 Melanie Behel,                                  )
 dba Behel Farms                                 )
                                                 )
          DEBTOR(s).                             )    CHAPTER 12

  BANKRUPTCY ADMINISTRATOR'S STATEMENT OF REVIEW OF THE APPLICATION
     FOR INTERIM COMPENSATION AND REIMBURSEMENT OF EXPENSES OF
      SPARKMAN, SHEPARD & MORRIS, P.C., ATTORNEYS FOR THE DEBTOR

         COMES NOW J. Thomas Corbett, the United States Bankruptcy Administrator (the
 "BA"), by and through the undersigned counsel of record, and hereby files this Statement of
 Review regarding the Application of SPARKMAN, SHEPARD & MORRIS, P.C. ("Applicant")
 in the above-styled case and states as follows:

 1. The BA's Office has reviewed the application (Doc. #76).

 2. An analysis of the request for compensation discloses that the schedules have the required
 specificity and reflect compensation for actual, necessary services, as required under 11 U.S.C.
 Section 330(a)(1)(A). The hourly rate of the Applicant is reasonable in light of Johnson v.
 Georgia Highway Express, Inc., 488 F.2d 714 (5th Cir. 1974.

 3. An analysis of the request for reimbursement of expenses discloses the expenses have the
 required specificity and are actual and necessary expenses under 11 U.S.C. Section
 330(a)(1)(B).

 4. Based on the review of the application and schedules, such substantially complies with the
 requirements of 11 U.S.C. Section 330, Federal Rule of Bankruptcy Procedure 2016 and Local
 Rule 2016-1.

        WHEREFORE, the BA recommends approval of interim compensation and
 reimbursement of expenses as requested in the application.

          Respectfully submitted 12 October 2018.

                                              J. THOMAS CORBETT
                                              United States Bankruptcy Administrator for the
                                              Northern District of Alabama

                                              BY:     /s/ Richard M. Blythe
                                                      Richard M. Blythe
                                                      Assistant U.S. Bankruptcy Administrator
                                                      Alabama. Bar ID: ASB-3199-B52R


Case 18-81697-CRJ12        Doc 83    Filed 10/12/18 Entered 10/12/18 08:21:10             Desc Main
                                    Document     Page 1 of 2
 OF COUNSEL:
 United States Bankruptcy Administrator
 Northern District of Alabama
 Seybourn H. Lynne Federal Building
 Post Office Box 3045
 400 Well Street NE, Room 236
 Decatur, Alabama 35602
 (256) 340-2740

                                 CERTIFICATE OF SERVICE

         I hereby certify that on 12 October 2018, I have served a copy of the foregoing on the
 parties listed below by depositing the same in the United States Mail, postage prepaid and
 properly addressed, or if the party being served is a registered participant in the CM/ECF System
 for the United States Bankruptcy Court for the Northern District of Alabama, service has been
 made by a "Notice of Electronic Filing" pursuant to FRBP 9036 in accordance with subparagraph
 II.B.4. of the Court's Administrative Procedures.

 C David Cottingham, Trustee, Via CM/ECF electronic service
 dcottingham@ch13tuscaloosa.com

 Tazewell Taylor Shepard, IV, Esq., Attorney for Debtor, Via CM/ECF electronic
 ty@ssmattorneys.com

                                             /s/ Richard M. Blythe
                                             Richard M. Blythe
                                             Assistant U.S. Bankruptcy Administrator




Case 18-81697-CRJ12        Doc 83    Filed 10/12/18 Entered 10/12/18 08:21:10           Desc Main
                                    Document     Page 2 of 2
